Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 1 of 17 Page ID #:182




  1   MARK D. PETERSON (State Bar #126174)
      markpeterson@catespeterson.com
  2   KATHLEEN O. PETERSON (State Bar #124791)
      kpeterson@catespeterson.com
  3   AMY HOWSE (State Bar # 252922)
      ahowse@catespeterson.com
  4   CATES PETERSON LLP
      4100 Newport Place, Suite 230
  5   Newport Beach, CA 92660
      Telephone: (949) 724-1180
  6
      Attorneys for Plaintiff
  7   ST. PAUL SURPLUS LINES
      INSURANCE COMPANY
  8
      JEFFREY N. LABOVITCH (SBN: 221934)
  9   jlabovitch@nicolaidesllp.com
      TIMOTHY P. KITT (SBN: 259395)
10    tkitt@nicolaidesllp.com
      NICOLAIDES FINK THORPE
11    MICHAELIDES SULLIVAN LLP
      4365 Executive Drive, Suite 950
12    San Diego, CA 92121-2165
      Telephone: (858) 257-0700
13
      Attorneys for Defendant
14    NATIONAL UNION FIRE INSURANCE
      COMPANY OF PITTSBURGH, PA
15
16                              UNITED STATES DISTRICT COURT
17                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
18    ST. PAUL SURPLUS LINES                 )   Case No. 2:19-cv-10778-JAK-SK
      INSURANCE COMPANY, a Delaware          )   Honorable John A. Kronstadt
19    corporation,                           )   Honorable M.J. Steve Kim
                                             )
20               Plaintiff,                  )   STIPULATED PROTECTIVE
                                             )   ORDER
21                v.                         )
                                             )
22    NATIONAL UNION FIRE                    )
      INSURANCE COMPANY OF                   )
23    PITTSBURGH, PA, a Pennsylvania         )
      corporation; and DOES 1 through 30     )
24    inclusive,                             )
                                             )
25               Defendants.                 )
                                             )
26
27

                                            1
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 2 of 17 Page ID #:183




  1         The parties in this case, Plaintiff, St. Paul Surplus Lines Insurance Company
  2   (“St. Paul”) and Defendant National Union Fire Insurance Company Of Pittsburgh,
  3   Pa. (“National Union”), stipulate to and regarding the following:
  4
  5   1.    A. PURPOSES AND LIMITATIONS
  6         Discovery in this action is likely to involve production of confidential,
  7   proprietary, or private information for which special protection from public disclosure
  8   and from use for any purpose other than prosecuting this litigation may be warranted.
  9   Accordingly, the parties hereby stipulate to and petition the Court to enter the
10    following Stipulated Protective Order. The parties acknowledge that this Order does
11    not confer blanket protections on all disclosures or responses to discovery and that the
12    protection it affords from public disclosure and use extends only to the limited
13    information or items that are entitled to confidential treatment under the applicable
14    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
15    that this Stipulated Protective Order does not entitle them to file confidential
16    information under seal; rather, the parties must seek permission from the Court to file
17    material under seal and must comply with Civil Local Rule 79-5 and with any
18    pertinent orders of the assigned District Judge and Magistrate Judge.
19
20                 B. GOOD CAUSE STATEMENT
21          In light of the nature of the claims and allegations in this case and the parties’
22    representations that discovery in this case will involve the production of confidential
23    records, and in order to expedite the flow of information, to facilitate the prompt
24    resolution of disputes over confidentiality of discovery materials, to adequately

25    protect information the parties are entitled to keep confidential, to ensure that the
      parties are permitted reasonable necessary uses of such material in connection with
26
      this action, to address their handling of such material at the end of the litigation, and
27

                                                   2
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 3 of 17 Page ID #:184




  1   to serve the ends of justice, a protective order for such information is justified in this
  2   matter. The parties shall not designate any information/documents as confidential
  3   without a good faith belief that such information/documents have been maintained in
  4   a confidential, non-public manner, and that there is good cause or a compelling reason

  5   why it should not be part of the public record of this case.

  6
  7   2.     DEFINITIONS

  8          2.1      Action: This pending federal lawsuit.

  9          2.2      Challenging Party: a Party or Non-Party that challenges

10    the designation of information or items under this Order.

11           2.3      “CONFIDENTIAL” Information or Items: information (regardless of

12    how it is generated, stored or maintained) or tangible things that qualify for protection

13    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

14    Statement.

15           2.4      Counsel: Outside Counsel of Record and House Counsel (as well as

16    their support staff).

17           2.5      Designating Party: a Party or Non-Party that designates information or

18    items that it produces in disclosures or in responses to discovery as

19    “CONFIDENTIAL.”

20           2.6      Disclosure or Discovery Material: all items or information, regardless

21    of the medium or manner in which it is generated, stored, or maintained (including,

22    among other things, testimony, transcripts, and tangible things), that are produced or

23    generated in disclosures or responses to discovery in this matter.

24           2.7      Expert: a person with specialized knowledge or experience in a matter

25    pertinent to the litigation who has been retained by a Party or its counsel to serve as

26    an expert witness or as a consultant in this Action.

27

                                                   3
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 4 of 17 Page ID #:185




  1         2.8          House Counsel: attorneys who are employees of a party to this Action.

  2   House Counsel does not include Outside Counsel of Record or any other outside

  3   counsel.

  4         2.9          Non-Party: any natural person, partnership, corporation, association,

  5   or other legal entity not named as a Party to this action.

  6         2.10         Outside Counsel of Record: attorneys who are not employees of a

  7   party to this Action but are retained to represent or advise a party to this Action and

  8   have appeared in this Action on behalf of that party or are affiliated with a law firm

  9   which has appeared on behalf of that party, and includes support staff.

10          2.11         Party: any party to this Action, including all of its officers, directors,

11    employees, consultants, retained experts, and Outside Counsel of Record (and their

12    support staffs).

13          2.12         Producing Party: a Party or Non-Party that produces Disclosure or

14    Discovery Material in this Action.

15          2.13         Professional Vendors: persons or entities that provide litigation

16    support services (e.g., photocopying, videotaping, translating, preparing exhibits or

17    demonstrations, and organizing, storing, or retrieving data in any form or medium)

18    and their employees and subcontractors.

19          2.14         Protected Material: any Disclosure or Discovery Material that is

20    designated as “CONFIDENTIAL.”

21          2.15         Receiving Party: a Party that receives Disclosure or Discovery

22    Material from a Producing Party.

23
24    3.    SCOPE
25          The protections conferred by this Stipulation and Order cover not only
26    Protected Material (as defined above), but also (1) any information copied or
27

                                                     4
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 5 of 17 Page ID #:186




  1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  2   compilations of Protected Material; and (3) any deposition testimony, conversations,
  3   or presentations by Parties or their Counsel that might reveal Protected Material, other
  4   than during a court hearing or at trial.
  5         Any use of Protected Material at a court hearing or trial shall be governed by
  6   the orders of the presiding judge. This Order does not govern the use of Protected
  7   Material during a court hearing or at trial.
  8
  9   4.    DURATION
10          Even after final disposition of this litigation, the confidentiality obligations
11    imposed by this Order shall remain in effect until a Designating Party agrees
12    otherwise in writing or a court order otherwise directs. Final disposition shall be
13    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
14    or without prejudice; and (2) final judgment herein after the completion and
15    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16    including the time limits for filing any motions or applications for extension of time
17    pursuant to applicable law.
18
19    5.    DESIGNATING PROTECTED MATERIAL
20          5.1    Exercise of Restraint and Care in Designating Material for Protection.
21    Each Party or Non-Party that designates information or items for protection under this
22    Order must take care to limit any such designation to specific material that qualifies
23    under the appropriate standards. The Designating Party must designate for protection
24    only those parts of material, documents, items, or oral or written communications that
25    qualify so that other portions of the material, documents, items, or communications
26
27

                                                     5
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 6 of 17 Page ID #:187




  1   for which protection is not warranted are not swept unjustifiably within the ambit of
  2   this Order.
  3         Mass, indiscriminate, or routinized designations are prohibited. Designations
  4   that are shown to be clearly unjustified or that have been made for an improper
  5   purpose (e.g., to unnecessarily encumber the case development process or to impose
  6   unnecessary expenses and burdens on other parties) may expose the Designating
  7   Party to sanctions.
  8         If it comes to a Designating Party’s attention that information or items that it
  9   designated for protection do not qualify for protection, that Designating Party must
10    promptly notify all other Parties that it is withdrawing the inapplicable designation.
11          5.2     Manner and Timing of Designations. Except as otherwise provided in
12    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14    under this Order must be clearly so designated before the material is disclosed or
15    produced.
16          Designation in conformity with this Order requires:
17                  (a)     for information in documentary form (e.g., paper or electronic
18    documents, but excluding transcripts of depositions or other pretrial or trial
19    proceedings), that the Producing Party affix at a minimum, the legend
20    “CONFIDENTIAL – USDC, Central District of California, Case No. 2:19-cv-10778-
21    JAK-SK” (hereinafter “CONFIDENTIAL legend”), to each page that contains
22    protected material. If only a portion or portions of the material on a page qualifies for
23    protection, the Producing Party also must clearly identify the protected portion(s)
24    (e.g., by making appropriate markings in the margins).
25          A Party or Non-Party that makes original documents available for inspection
26    need not designate them for protection until after the inspecting Party has indicated
27

                                                   6
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 7 of 17 Page ID #:188




  1   which documents it would like copied and produced. During the inspection and
  2   before the designation, all of the material made available for inspection shall be
  3   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  4   it wants copied and produced, the Producing Party must determine which documents,
  5   or portions thereof, qualify for protection under this Order. Then, before producing
  6   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  7   legend” to each page that contains Protected Material. If only a portion or portions of
  8   the material on a page qualifies for protection, the Producing Party also must clearly
  9   identify the protected portion(s) (e.g., by making appropriate markings in the
10    margins).
11                  (b)   for testimony given in depositions such designation shall be made
12    on the record whenever possible, but a Designating Party may designate portions of
13    depositions as containing “CONFIDENTIAL” information after transcription of the
14    proceedings; the Designating Party shall have until fifteen (15) days after receipt of
15    the deposition transcript to inform the Receiving Party or parties to the action of the
16    portions of the transcript designated “CONFIDENTIAL”.
17                  (c)   for information produced in some form other than documentary
18    and for any other tangible items, that the Producing Party affix in a prominent place
19    on the exterior of the container or containers in which the information is stored the
20    legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
21    protection, the Producing Party, to the extent practicable, shall identify the protected
22    portion(s).
23          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
24    failure to designate qualified information or items does not, standing alone, waive the
25    Designating Party’s right to secure protection under this Order for such material.
26    Upon timely correction of a designation, the Receiving Party must make reasonable
27

                                                  7
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 8 of 17 Page ID #:189




  1   efforts to assure that the material is treated in accordance with the provisions of this
  2   Order.
  3
  4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  6   designation of confidentiality at any time that is consistent with the Court’s
  7   Scheduling Order.
  8         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  9   resolution process under Local Rule 37.1 et seq.
10          6.3    The burden of persuasion in any such challenge proceeding shall be on
11    the Designating Party.. Unless the Designating Party has waived or withdrawn the
12    confidentiality designation, all parties shall continue to afford the material in question
13    the level of protection to which it is entitled under the Producing Party’s designation
14    until the Court rules on the challenge.
15
16    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1    Basic Principles. A Receiving Party may use Protected Material that is
18    disclosed or produced by another Party or by a Non-Party in connection with this
19    Action only for prosecuting, defending, or attempting to settle this Action. Such
20    Protected Material may be disclosed only to the categories of persons and under the
21    conditions described in this Order. When the Action has been terminated, a Receiving
22    Party must comply with the provisions of section 13 below.
23          Protected Material must be stored and maintained by a Receiving Party at a
24    location and in a secure manner that ensures that access is limited to the persons
25    authorized under this Order.
26
27

                                                   8
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 9 of 17 Page ID #:190




  1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  2   otherwise ordered by the court or permitted in writing by the Designating Party, a
  3   Receiving Party may disclose any information or item designated
  4   “CONFIDENTIAL” only to:
  5                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  6   well as employees of said Outside Counsel of Record to whom it is reasonably
  7   necessary to disclose the information for this Action;
  8                (b)   the officers, directors, and employees (including House Counsel)
  9   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
11    disclosure is reasonably necessary for this Action and who have signed the
12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                 (d)   the court and its personnel;
14                 (e)   court reporters and their staff;
15                 (f)   professional jury or trial consultants, mock jurors, and
16    Professional Vendors to whom disclosure is reasonably necessary for this Action and
17    who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                 (g)   the author or recipient of a document containing the information
19    or a custodian or other person who otherwise possessed or knew the information;
20                 (h)   during their depositions, witnesses, and attorneys for witnesses, in
21    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
22    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
23    will not be permitted to keep any confidential information unless they sign the
24    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25    agreed by the Designating Party or ordered by the court. Pages of transcribed
26    deposition testimony or exhibits to depositions that reveal Protected Material may be
27

                                                  9
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 10 of 17 Page ID #:191




  1   separately bound by the court reporter and may not be disclosed to anyone except as
  2   permitted under this Stipulated Protective Order;
  3                (i) any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions; and
  5                (j) auditors, accountants, reinsurers, reinsurance intermediaries or
  6   retrocessionaires of a Party to whom disclosure is reasonably necessary for this
  7   Action and/or who demand access and have a contractual, business, legal or other
  8   regulatory right to review such Protected Material; and
  9                (k) any other person or entity that the Designating Party agrees to in

 10   writing.
 11
 12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 13         OTHER LITIGATION
 14         If a Party is served with a subpoena or a court order issued in other litigation
 15   that compels disclosure of any information or items designated in this Action as
 16   “CONFIDENTIAL,” that Party must:
 17                (a)    promptly notify in writing the Designating Party. Such notification
 18   shall include a copy of the subpoena or court order;
 19                (b)    promptly notify in writing the party who caused the subpoena or
 20   order to issue in the other litigation that some or all of the material covered by the
 21   subpoena or order is subject to this Protective Order. Such notification shall include a
 22   copy of this Stipulated Protective Order; and
 23                (c)    cooperate with respect to all reasonable procedures sought to be
 24   pursued by the Designating Party whose Protected Material may be affected.
 25         If the Designating Party timely seeks a protective order, the Party served with
 26   the subpoena or court order shall not produce any information designated in this
 27   action as “CONFIDENTIAL” before a determination by the court from which the

                                                  10
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 11 of 17 Page ID #:192




  1   subpoena or order issued, unless the Party has obtained the Designating Party’s
  2   permission or unless otherwise required by the law or court order. The Designating
  3   Party shall bear the burden and expense of seeking protection in that court of its
  4   Protected Material and nothing in these provisions should be construed as authorizing
  5   or encouraging a Receiving Party in this Action to disobey a lawful directive from
  6   another court.
  7
  8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  9         PRODUCED IN THIS LITIGATION
 10   (a)   The terms of this Order are applicable to information produced by a Non-Party
 11   in this Action and designated as “CONFIDENTIAL.” Such information produced by
 12   Non-Parties in connection with this litigation is protected by the remedies and relief
 13   provided by this Order. Nothing in these provisions should be construed as
 14   prohibiting a Non-Party from seeking additional protections.
 15                (b)    In the event that a Party is required, by a valid discovery request,
 16   to produce a Non-Party’s confidential information in its possession, and the Party is
 17   subject to an agreement with the Non-Party not to produce the Non-Party’s
 18   confidential information, or otherwise believes it is prohibited from producing the
 19   Non-Party’s confidential information, then the Party shall:
 20                       (1) promptly notify in writing the Requesting Party and the Non-
 21   Party that some or all of the information requested is subject to a confidentiality
 22   agreement with a Non-Party, or that the Party believes it is otherwise prohibited from
 23   producing the information requested;
 24                       (2) promptly provide the Non-Party with a copy of the Stipulated
 25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 26   specific description of the information requested; and
 27

                                                 11
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 12 of 17 Page ID #:193




  1                       (3) make the information requested available for inspection by the
  2   Non-Party, if requested.
  3                (c)    If a Non-Party represented by counsel fails to commence the
  4   process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving
  5   the notice and accompanying information or fails contemporaneously to notify the
  6   Receiving Party that it has done so, the Receiving Party may produce the Non-Party’s
  7   confidential information responsive to the discovery request. If an unrepresented
  8   Non-Party fails to seek a protective order from this court within 14 days of receiving
  9   the notice and accompanying information, the Receiving Party may produce the Non-
 10   Party’s confidential information responsive to the discovery request. If the Non-Party
 11   timely seeks a protective order, the Receiving Party shall not produce any information
 12   in its possession or control that is subject to the confidentiality agreement with the
 13   Non-Party before a determination by the court unless otherwise required by the law or
 14   court order. Absent a court order to the contrary, the Non-Party shall bear the burden
 15   and expense of seeking protection in this court of its Protected Material.
 16
 17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 19   Protected Material to any person or in any circumstance not authorized under this
 20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 21   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 22   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 23   persons to whom unauthorized disclosures were made of all the terms of this Order,
 24   and (d) request such person or persons to execute the “Acknowledgment and
 25   Agreement to Be Bound” that is attached hereto as Exhibit A.
 26
 27

                                                  12
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 13 of 17 Page ID #:194




  1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  2         PROTECTED MATERIAL
  3         When a Producing Party gives notice to Receiving Parties that certain
  4   inadvertently produced material is subject to a claim of privilege or other protection,
  5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  7   may be established in an e-discovery order that provides for production without prior
  8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  9   parties reach an agreement on the effect of disclosure of a communication or
 10   information covered by the attorney-client privilege or work product protection, the
 11   parties may incorporate their agreement into this Protective Order.
 12
 13   12.   MISCELLANEOUS
 14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 15   person to seek its modification by the Court in the future.
 16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 17   Protective Order no Party waives any right it otherwise would have to object to
 18   disclosing or producing any information or item on any ground not addressed in this
 19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 20   ground to use in evidence of any of the material covered by this Protective Order.
 21         12.3 Filing Protected Material. A Party that seeks to file under seal any
 22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 23   only be filed under seal pursuant to a court order authorizing the sealing of the
 24   specific Protected Material at issue. If a Party's request to file Protected Material
 25   under seal is denied by the court, then the Receiving Party may file the information in
 26   the public record unless otherwise instructed by the court.
 27

                                                  13
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 14 of 17 Page ID #:195




  1
  2   13.   FINAL DISPOSITION
  3         The protections provided to all Protected Material under this Agreement shall
  4   not terminate upon final disposition (as defined in Section 4), but rather shall survive
  5   and continue unless otherwise agreed to in writing. After the final disposition of this
  6   Action Counsel are entitled to retain an archival copy of all pleadings, motion papers,
  7   trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  8   deposition and trial exhibits, expert reports, attorney work product, and consultant
  9   and expert work product, even if such materials contain Protected Material. Any such
 10   archival copies that contain or constitute Protected Material remain subject to this
 11   Protective Order as set forth in Section 4. Moreover, St. Paul and National Union are
 12   permitted to retain Protected Material in its possession in order to provide access to
 13   the parties listed in Paragraph 7.2 and to fulfill its contractual, business, legal, and/or
 14   regulatory obligations to those parties. Retention of Protected Material shall be
 15   subject to the provisions of this agreement.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27

                                                   14
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 15 of 17 Page ID #:196




  1   14.   ENFORCEMENT

  2         Any violation of this Order may be punished by any and all appropriate
  3   measures including, without limitation, contempt proceedings and/or monetary
  4   sanctions.
  5
  6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  7   PLEASE TAKE NOTICE that the parties required to sign this document have agreed
  8   that their electronic signatures can be affixed to this document.
  9   Dated: May 8, 2020
 10                                          Respectfully submitted,
 11
                                                /s/ Mark D. Peterson
 12                                          MARK D. PETERSON
                                             Of CATES PETERSON LLP
 13                                          Attorneys for Plaintiff
                                             ST. PAUL SURPLUS LINES
 14                                          INSURANCE COMPANY
 15
 16                                             /s/ Jeffrey N. Labovitch
                                             JEFFREY N. LABOVITCH
 17                                          Of NICOLAIDES FINK THORPE
                                             MICHAELIDES SULLIVAN LLP
 18
                                             Attorneys for Defendant
 19                                          NATIONAL UNION FIRE INSURANCE
                                             COMPANY OF PITTSBURGH, PA.
 20
 21
 22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 23
               0D\  
      DATED:________________________
 24
 25
 26
                                             Honorable Steve Kim
 27                                          UNITED STATES MAGISTRATE JUDGE

                                                 15
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 16 of 17 Page ID #:197




  1                                         EXHIBIT A
  2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
            I,                                [print or type full name], of
  4
                                                   [print or type full address], declare under
  5
      penalty of perjury that I have read in its entirety and understand the Stipulated
  6
      Protective Order that was issued on                          2020, by the United States
  7
      District Court for the Central District of California in the case of St. Paul Surplus
  8
      Lines Insurance Company, v. National Union Fire Insurance Company Of
  9
      Pittsburgh, PA, United States District Court (C.D. Cal.) Case No. 2:19-cv-10778-
 10
      JAK-SK. I agree to comply with and to be bound by all the terms of this Stipulated
 11
      Protective Order and I understand and acknowledge that failure to so comply could
 12
      expose me to sanctions and punishment in the nature of contempt. I solemnly
 13
      promise that I will not disclose in any manner any information or item that is subject
 14
      to this Stipulated Protective Order to any person or entity except in strict compliance
 15
      with the provisions of this Order.
 16
            I further agree to submit to the jurisdiction of the United States District Court
 17
      for the Central District of California for the purpose of enforcing the terms of this
 18
      Stipulated Protective Order, even if such enforcement proceedings occur after
 19
      termination of this action.
 20
            I hereby appoint                                                          [print or
 21
      type full name] of                                                        [print or type
 22
      full address and telephone number] as my California agent for service of process in
 23
 24
 25
 26
 27

                                                 16
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10778-JAK-SK Document 17 Filed 05/11/20 Page 17 of 17 Page ID #:198




  1   connection with this action or any proceedings related to enforcement of this
  2   Stipulated Protective Order.
  3   Date:
  4
      City and State where sworn and signed:
  5
      Printed name:
  6
  7
  8
      Signature:
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27

                                               17
                            STIPULATED PROTECTIVE ORDER
